DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/EP2018/057213 filed 21 March 2018. Acknowledgement is made of the Applicant’s claim of foreign priority to FR1752319 filed 21 March 2017. The Applicant filed a translation of the priority documents on 1 March 2021. Thus the effective filing date of the instant application is 21 March 2017.

Declaration Under 37 CFR 1.130
	Acknowledgement is made of the Declaration filed under 37 CFR 1.130 on 8 March 2021. The Applicant has declared that the portion of Lancon et al. (WO 2017/046344) from which the restriction requirement was based was obtained directly or indirectly from the common signers of the Declaration. “Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary.” (see 

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 March 2021. The traversal is on the ground(s) that Lancon et al. (WO 2017/046344) is no longer prior art. This is not found persuasive because additional art is applied. The Applicant has successfully removed Lancon as prior art by filing a translation of the foreign priority document, thus making Lancon art under 102a1 filed within the grace period. The subsequent declaration providing an unequivocal statement that the prior art derived the subject matter from the co-inventors has been accepted. Walters et al. (WO 2017/046360) filed on 16 September 2016 and available as prior art under 102a1 teaches a method of making a solid microcapsule comprising a core comprising C1, C1 comprising an active agent such as waxes and/or fragrances (pg 2, ln 33- pg 3, ln 18; pg 6, lns 23-26; pg 9, lns 18-31). The method also teaches forming a solid shell polymerized from composition C2 (pg 3, lns 24-25). Therefore, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art and unity between Groups I-III is lacking. The requirement is still deemed proper and is therefore made FINAL.
waxes (hydrophobic material), perfuming agents (volatile lipophilic compound), surfactants (dispersing agent), and polyacrylates (gelling agent).

Status of the Claims
Claims 1-17 are pending.
Claims 13-16 are withdrawn.
Claims 1-12 and 17 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (WO 2017/046360; filed 16 September 2016 and available as art under 35 USC 102a2).
The Applicant claims, in claim 1, a method for preparing solid microcapsules comprising preparing a first emulsion (E1) of C1 and C2 and then preparing a second emulsion (E2) from E1 and C3. E2 is then sheared and C2 is polymerized thus producing microcapsules. Claim 2 narrows the hydrophobic material of C1 and claims 3 and 17 narrow the volatile lipophilic compound. In claims 4-6, the Applicant requires C1b to comprise a dispersing agent and a gelling agent, however it is noted that C1b is optional to C1a. Claim 7 requires C1 by C1a and claim 8 requires C1 be C1b. Claim 9 requires step d) consist of a homogeneous controlled shear. In claim 10, the viscosity of -1. Claim 11 requires when C2 comprises a photoinitiator that step e) comprise a light source for polymerization.
Walters teaches a method for preparing a solid microcapsule comprising the steps of 
a) adding under agitation a composition C1 comprising at least one active material to a cross-linkable liquid composition C2, composition C1 and composition C2 being immiscible with each other, so that a first emulsion is obtained, said first emulsion comprising droplets of composition C1 dispersed in composition C2,
b) adding under agitation the first emulsion obtained in step a) to a liquid composition C3, composition C3 and composition C2 being immiscible with each other, so that a second emulsion is obtained, said second emulsion comprising droplets dispersed in composition C3, 
c) loading the second emulsion obtained in step b) in a mixer which applies a homogeneous controlled shear rate to said second emulsion, said shear rate being from 1,000 s-1 to 100,000 s-1, so that a third emulsion is obtained, said third emulsion comprising droplets dispersed in composition C3, and
d) cross-linking the droplets obtained in step c), so that solid microcapsules dispersed in composition C3 are obtained by exposing to a source of light (pg 2, ln 33- pg 3, ln 18; pg 21, lns 5-7).
Regarding the active agent of C1, Walters teaches suitable agents as waxes (pg 9, lns 19-31) and/or fragrances and aromas (pg 6, lns 23-28) wherein the active is in the form of solid particles or solid particles in an aqueous phase comprising solvent (pg 5, 
Walters does not teach wherein the wax and fragrance are used together as active agents. Walters also does not teach specific temperatures for steps a) and b) in relation to the melting temperature of C1. Walters does not teach a shear rate of less than 1000 s-1.
It would have been prima facie obvious to modify the method of Walters to include both a wax and a fragrance (i.e. a perfume) as the actives in the core. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Then, based on the large ranges of temperatures for both step a) and step b) the skilled artisan would have found it obvious to use various temperatures from within the disclosed range to arrive at the temperatures required in claims 1 and 7-8. That being said and in lieu of objective evidence of unexpected results, the temperature in steps a) and b) can be viewed as a variable which achieves the recognized result of successfully creating a desired emulsion. The optimum or workable range of temperatures can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re -1 as required in claim 10, the prior art teaches a range of 1000-100,000 s-1, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)).
Regarding claims 4-6, C1b is considered optional and therefore so are the limitations of said claims. Regarding claim 12, Walters teaches in claim 1, that the method does require a cross-linking step d) however does not require a photoinitiator (claim 1). Therefore crosslinking without a photoinitiator, and accordingly without a light source, is obvious based on the prior art. Claims 1-12 and 17 are accordingly obvious in view of the prior art above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613